     Case 2:17-cv-01211-TLN-JDP Document 78 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LULL,                               Case No. 2:17-cv-01211-TLN-JDP
12                       Plaintiff,                   ORDER PERMITTING ADDITIONAL
                                                      BRIEFING
13           v.
                                                      ECF Nos. 65, 68
14    COUNTY OF SACRAMENTO, CORY
      STEWART, MICHAEL DOANE, AND                     DEFENDANT’S BRIEF DUE IN 7 DAYS
15    DOES 1 TO 100,
                                                      PLAINTIFF’S BRIEF DUE IN 14 DAYS
16                       Defendant.
17

18          Both plaintiff and defendant moved for summary judgment. ECF Nos. 65, 68. A hearing

19   on these motions was held on January 21, 2021, in which plaintiff proceeded without counsel.

20   During that hearing, I inquired into two laws that may have provided authority to detain plaintiff

21   and demand his identification: California Vehicle Code § 2113 and Sacramento County Code

22   Ordinance 9.36.065(A). While defendant has already briefed the court regarding California

23   Vehicle Code § 2113 and has provided oral arguments regarding Sacramento County Code

24   Ordinance 9.36.065(A), plaintiff has not briefed the court on these matters. Therefore, I will

25   permit both parties additional time to submit supplemental briefs. While neither party is required

26   to submit supplemental briefs, any briefs that are submitted should be limited to discussions of

27   these two laws, as well as the scope of authority that these laws may have provided to defendant.

28          This court will permit defendant seven days to submit supplemental briefing. Plaintiff
                                                       1
     Case 2:17-cv-01211-TLN-JDP Document 78 Filed 01/28/21 Page 2 of 2


 1   will then have an additional seven days (fourteen days from the date of this order) to respond.

 2            Accordingly,

 3            1. defendant Cory Stewart may submit supplemental briefing within seven days of the

 4               issuance of this order, and

 5            2. plaintiff Christopher Lull may submit supplemental briefing within fourteen days of

 6               the issuance of this order.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      January 27, 2021
10                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
